DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of invention Group I in the reply filed on January 26, 2022 is acknowledged.  Cancellation of claims 10-15, drawn to non-elected invention Group II is also acknowledged.

Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on January 26, 2022.



Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Regarding claim 1, on line 4, “the” (first occurrence), between “wherein” and “when”, should be deleted.
Regarding claim 2, on line 3, --at least one-- should be inserted between “the”(second occurrence) and “three”.
Regarding claim 3, on line 3, “to one of the three nozzle groups” should be replaced with --to a respective one of the at least three nozzle groups--.
Regarding claim 5, on line 1, --the-- should be inserted between “wherein” and “inner”, since antecedent basis for the “inner shower plate” is provided in claim 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 4-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, on line 3, the recitation, “each flow channel includes a pause port” is unclear, particularly in combination with the introduction of “at least one metering orifice” 

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al., US Patent Application Publication No. 2018/0065131.
Rogers shows/describes several embodiments of a showerhead, including at least one (100; see Figs. 1-12B) comprising a plurality of nozzle groups (108; see paragraph [0045, lines 9-14) for dispensing water in a plurality of spray patterns (“multiple modes”; see again, paragraph [0045]), and a selector (104).  As to the selector being “for selecting one or more of the nozzle groups for dispensing water”, when the control element (116) of the selector is located in an “open” position, as described in at least paragraph [0074], the user has selected to dispense water from one or more of the nozzle groups (108), as dependent on the configuration of the “engine 118” described in paragraph [0045], thus meeting the functional recitation.  As to the selector alternatively being “for pausing flow from the showerhead, wherein [the] when the selector is configured to pause flow from the showerhead a minimum flow is provided to each of the plurality of nozzle groups”, when the control element (116) of the selector is located in the .

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al.
Rogers shows all of the recited limitations as set forth in claim 1, and further, Rogers shows/describes that when the selector is configured to pause flow from the showerhead, water is supplied to each of the nozzle groups, as applied to claim 1, via at least one metering orifice (204a and/or 204b; see paragraph [0073]).  However, while it does appear that the showerhead of Rogers includes at least three nozzle groups (see Fig. 1), and while Rogers expressly states that the showerhead “engine 118” can be configured in a manner whereby water flow is provided to more than one of the nozzle groups (see again, paragraph [0045]), Rogers does not expressly state that the aforementioned showerhead engine can be configured in a manner whereby flow is provided to at least three of the nozzle groups, such that water would be supplied to each of the or more mode passages” leading to the nozzle groups (108), as expressly stated by Rogers.
One having ordinary skill in the art would readily recognize that it was old and well known in the art of multi-mode showerheads which have at least three different nozzle groups for different spray modes/patterns, to permit adjustment of a showerhead engine feature, such that water may be directed through mode passages to three or more of the different nozzle groups simultaneously, whereby a user can experience a combined spray pattern effect, as desired.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to design the “multiple modes” showerhead engine of Rogers, whereby water may be directed to at least three of the different mode passages so as to give a user a combined spray pattern effect, which in turn would result in a showerhead which can supply water to each of the at least three nozzle groups via the at least one metering orifice when the selector of Rogers is configured to pause flow from the showerhead.

12.	Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., in view of Cacka et al., US Patent Application Publication No. 2014/0367482.
	As to claim 3, Rogers (as modified above in paragraph 11 of the instant Office action) shows all of the recited limitations as set forth in claim 2, and further, Rogers discloses that water is supplied to each of the nozzle groups via respective flow channels (“mode passages”; see paragraph [0045]), which “may be formed by the housing 128, engine 118, or a combination of the two”.  Thus, it is very likely that the flow channels are formed on an inner shower plate 
Cacka (sharing common inventorship with Rogers) shows a similarly constructed multiple mode showerhead (500; see Figs. 17A, 18, 22A and 22B), and the showerhead of Cacka is shown to include a showerhead engine (526) having an inner shower plate (546) which defines a plurality of flow channels (see paragraph [0157]), with each flow channel being adapted to supply water to a respective one of at least three nozzle groups (110’, 112’, 114’, 116’).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a showerhead engine having an inner shower plate with a plurality of flow channels, as taught by Cacka, with the showerhead engine of the showerhead shown by Rogers, since Rogers does not go into specific detail regarding what element(s) of the showerhead engine provide the mode passages, and Cacka teaches the well-known concept of having an inner shower plate in a showerhead engine for such a purpose.
As to claim 4, Rogers, as modified above to include the inner shower plate of Cacka, shows and describes each of the flow channels (as defined between the “walls” described in paragraph [0157] of Cacka) as having a respective flow passageway (leading to each of 584, 586, 588 and 590 of Cacka) for admitting water into a respective flow channel (see again, paragraph [0157]), with each flow channel including a pause port (as the “pause ports” of the claims are not recited to include any distinguishing features precluding application of apertures 584, 586, 588 and 590, such apertures can be applied to the recited pause ports).
As to claim 5, Rogers, as modified above to include the inner shower plate of Cacka, shows the inner shower plate being circular, wherein the pause ports of each flow channel are aligned along a radial direction of the inner shower plate (see Figs. 22A and 22B of Cacka).

As to claim 7, Rogers, as modified above to include the inner shower plate of Cacka, shows the flow channels extending circumferentially around at least a portion of the inner shower plate (see Fig. 22B of Cacka).
As to claim 8, Rogers, as modified above to include the inner shower plate of Cacka, shows the flow channels being coaxial, and radially spaced apart (see Fig. 22B of Cacka).
As to claim 9, Rogers, as modified above to include the inner shower plate of Cacka, shows a ridge (522, 524) separating radially adjacent flow channels (see Fig. 22B).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent Application Publication to Miller et al. is cited as of interest.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752